Exhibit 10.3


CASH-SETTLED STOCK UNIT AWARD AGREEMENT




THIS CASH-SETTLED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
March 30, 2020 (the “Award Date”) between Ocwen Financial Corporation, a Florida
corporation (the “Corporation”), and [participant name], an employee of the
Corporation or of a Subsidiary (the “Participant”).


WHEREAS, the Corporation desires, by granting to the Participant an award of
cash-settled stock units pursuant to the Corporation’s 2017 Performance
Incentive Plan (the “2017 Plan”), to further the objectives of the 2017 Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.    STOCK UNIT GRANT


The Corporation hereby grants to the Participant, pursuant to and subject to the
2017 Plan, an aggregate of [number of units] stock units (the “Stock Units”), on
the terms and conditions herein set forth (the “Award”). As used herein, the
term “stock unit” shall mean a non-voting unit of measurement which is deemed
for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the 2017 Plan) solely for purposes of the 2017 Plan and this Agreement. The
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Stock Units vest
pursuant to Paragraph 2 below. The Stock Units shall not be treated as property
or as a trust fund of any kind. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the 2017 Plan.


2.    VESTING OF STOCK UNITS


A.    Generally


Subject to the following provisions of this Paragraph 2 and Paragraph 4,
one-third of the total number of Stock Units subject to the award will vest on
each of the first, second, and third anniversaries of the Award Date (each, a
“Vesting Date”, and with the Vesting Dates subject to adjustment as set forth in
Paragraph 2 hereof).


B.    Retirement or Termination by the Corporation Without Cause


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of the Participant’s (i) Retirement or (ii) termination by
the Participant’s employer without Cause (other than following a 409A Change of
Control (as defined below)) at any time on or before the third anniversary of
the Award Date, the unvested portion of the Award that remains outstanding and
is scheduled to vest on the next Vesting Date following the date of the
termination of the Participant’s employment (the “Separation Date”) shall
immediately vest on a pro-rata basis in proportion to the percentage of the
corresponding vesting period the Participant was employed by the Corporation or
one of its Subsidiaries prior to such termination of the Participant’s
employment, provided that the Participant satisfies the release requirement set
forth in the following sentence. As a condition of any such vesting, the
Participant shall, not later than 21 days after the Separation Date (or such
longer period as may be required under applicable law for the Participant to


Page 1 of 8

--------------------------------------------------------------------------------




consider the release in order for the release to be effective) provide the
Corporation with a valid, executed written release of claims in a form
acceptable to the Corporation, and such release shall not have been revoked by
the Participant pursuant to any revocation rights afforded by applicable law.


Such Stock Units shall be paid in accordance with Paragraph 7 hereof, provided
that the Vesting Date as to such Stock Units shall be deemed to be the
Separation Date. Any remaining unvested portion of the Award after giving effect
to such acceleration shall terminate and be cancelled as of the Separation Date.
(For clarity, if the Participant’s employment with the Corporation or any of its
Subsidiaries terminated as set forth above mid-way between the first Vesting
Date and the second Vesting Date, the Participant would vest in one-half of the
number of Stock Units subject to the Award corresponding to the second Vesting
Date (i.e., one-half of one-third of the number of Stock Units subject to the
Award), and any remaining unvested portion of the Award would terminate and be
cancelled.)


For purposes of this Agreement, “Retirement” shall mean termination (other than
by reason of death, Disability (as defined below) or by the Participant’s
employer for Cause) of the Participant's employment with the Corporation or one
of its Subsidiaries; provided, however, that for purposes of this Agreement
only, the Participant must have attained the age of 60 and been an employee of
the Corporation or any of its Subsidiaries for not less than 5 years as of the
date of termination of employment by reason of Retirement.


For purposes of this Agreement, “Cause” shall mean that the Administrator,
acting in good faith based on the information then available to it, determines
that the Participant: (a) has been convicted of, or has pled guilty to, a felony
(under the laws of the United States or any state thereof or other applicable
jurisdiction); (b) has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of the Participant’s duties for the
Corporation or any of its Subsidiaries; (c) the Participant has willfully failed
to substantially perform the Participant’s duties for the Corporation or any of
its Subsidiaries; (d) has materially breached any of the provisions of any
agreement to which the Participant is a party with the Corporation or any of its
Subsidiaries; or (e) has materially breached any written policy of the
Corporation or any of its Subsidiaries that is applicable to the Participant in
the course of the Participant’s employment and has been communicated to the
Participant; provided, however, as to clauses (c), (d) and (e) only, that Cause
shall only exist if the Corporation or a Subsidiary (as the case may be) shall
have provided written notice to the Participant of the condition(s) claimed to
constitute Cause under such clause and the Participant shall have failed to
remedy such circumstance(s) within 30 days following the date of such notice.


For clarity, for purposes of this Agreement no termination of the Participant’s
employment shall be deemed to have occurred if the Participant ceases to be
employed by the Corporation or a Subsidiary but, immediately thereafter,
continues in the employ of another Subsidiary or the Corporation.


C.    Death or Disability


If the Participant’s employment with the Corporation or any of its Subsidiaries
is terminated by reason of the Participant’s death or Disability on or before
the third anniversary of the Award Date, the unvested portion of the Award that
remains outstanding and is scheduled to vest on the next Vesting Date following
the Separation Date shall immediately vest on a pro-rata basis in proportion to
the percentage of the corresponding vesting period the Participant was employed
by the Corporation or one of its Subsidiaries prior to such termination of the
Participant’s employment. Such Stock Units shall be paid in accordance with
Paragraph 7 hereof, provided that the Vesting Date as to such Stock Units shall
be deemed to be the Separation Date. Any remaining unvested portion of the Award
after giving effect to such acceleration shall terminate and be cancelled as of
the Separation Date. (For clarity, if the Participant’s employment with the
Corporation or any of its Subsidiaries terminated by reason of the Participant’s
death or Disability mid-way between the


Page 2 of 8

--------------------------------------------------------------------------------




first Vesting Date and the second Vesting Date, the Participant would vest in
one-half of the number of Stock Units subject to the Award corresponding to the
second Vesting Date (i.e., one-half of one-third of the number of Stock Units
subject to the Award), and any remaining unvested portion of the Award would
terminate and be cancelled.) For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment which, as reasonably determined by the
Administrator, renders the Participant unable to perform the essential functions
of his employment with the Corporation or such Subsidiary, even with reasonable
accommodation that does not impose an undue hardship on the Corporation or
Subsidiary, for more than 180 days in any 12-month period, unless a longer
period is required by federal or state law, in which case that longer period
would apply.


D.    Change of Control


If a 409A Change of Control occurs, the Award, to the extent then outstanding
and unvested, shall remain outstanding and eligible to vest on the Vesting Dates
that are scheduled to occur after the date of such 409A Change of Control. Such
Stock Units shall be paid in accordance with Paragraph 7 hereof. As used herein,
“409A Change of Control” shall mean the occurrence of (a) a “change in the
ownership” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(v) (which, for illustrative purposes, is generally triggered if
any one person (or persons acting as a group) acquire ownership of Corporation
stock which constitutes more than 50% of the total fair market value or total
voting power of the stock of the Corporation), (b) a “change in the effective
control” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(vi)(A)(1) (which, for illustrative purposes, is generally
triggered if any one person (or persons acting as a group) acquire during a
period of not more than twelve months ownership of stock of the Corporation
possessing 30% or more of the total voting power of the stock of the
Corporation; or certain majority changes in the membership of the Board occur
over a period of not more than twelve months), or (c) a change “in the ownership
of a substantial portion of the assets” of the Corporation within the meaning of
Treasury Regulation 1.409A-3(i)(5)(vii) (which, for illustrative purposes, is
generally triggered if any one person (or persons acting as a group) acquire
during a period of not more than twelve months assets from the Corporation that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all assets of the Corporation immediately before such
acquisition(s)).


Except as expressly otherwise provided in this Paragraph 2, the Participant’s
continued employment at each applicable Vesting Date following the 409A Change
of Control shall be a condition to the vesting of the applicable installment of
the Award and the rights and benefits under this Agreement.


E.     Post Change of Control Termination by the Corporation Without Cause or
Resignation for Good Reason


If, following a 409A Change of Control, (i) the Corporation (or Subsidiary that
employs the Participant, as the case may be) terminates the Participant’s
employment for any reason other than Cause or (ii) the Participant resigns
employment with the Corporation (or Subsidiary that employs the Participant, as
the case may be) for Good Reason, the Stock Units subject to the Award that are
outstanding and unvested as of such termination of the Participant’s employment
shall vest as of the Separation Date and such Stock Units shall be paid in
accordance with Paragraph 7 hereof except that the Vesting Date shall be deemed
to be the Separation Date as to such Stock Units, subject, however, to the
Participant satisfying the release requirement set forth in the following
sentence. As a condition of any such vesting, the Participant shall, not later
than 21 days after such a termination of the Participant’s employment (or such
longer period as may be required under applicable law for the Participant to
consider the release in order for the release to be effective) provide the
Corporation with a valid, executed written release of claims in a form
acceptable to the Corporation, and such release shall not have been revoked by
the Participant pursuant to any revocation rights afforded by applicable law.
 


Page 3 of 8

--------------------------------------------------------------------------------




For the purposes of this Agreement, “Good Reason” means, a (1) a material
reduction by the Corporation in Participant’s base salary; (2) a material
diminution in Participant’s position; or (3) a relocation of Participant’s
location of employment by more than 50 miles from the office where Participant
is located as of the Award Date; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination for
Good Reason unless both (x) the Participant provides written notice to the
Corporation of the condition(s) claimed to constitute grounds for Good Reason
within 60 days of the initial existence of such condition(s), and (y) the
Corporation or Subsidiary (as the case may be) fails to remedy such condition(s)
within 30 days after receiving such written notice thereof; and provided,
further, that in all events the termination of the Participant’s employment
shall not constitute a termination for Good Reason unless such termination
occurs not more than 180 days following the initial existence of the condition
claimed to constitute grounds for Good Reason.


F.    Continued Employment


Except as expressly otherwise provided in this Paragraph 2, continued employment
through each applicable Vesting Date is a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement. Except as expressly otherwise provided in this Paragraph 2,
employment for only a portion of the vesting period, even if a substantial
portion, will not entitle the Participant to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of employment as provided in Paragraph 4 below or under the 2017 Plan. As used
in this Agreement, references to the Participant’s “employment” (and similar
references to the Participant’s being “employed” and an “employee”) shall
include any period when the Participant is either (i) an employee of the
Corporation or any of its Subsidiaries or (ii) a member of the Board.


3.    DIVIDEND AND VOTING RIGHTS


The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights, and no voting rights with respect to the Stock Units.


4.    TERMINATION OF AWARD


If, prior to vesting of the entire Award, the Participant’s employment with the
Corporation or any of its Subsidiaries terminates other than under circumstances
described in Paragraph 2, above (or if the termination occurs in circumstances
described in Paragraph 2 above but a release or other condition to the treatment
otherwise provided for in Paragraph 2 above in the circumstances is not
satisfied), the Award, to the extent then outstanding and unvested, shall
terminate and be cancelled as of the last day of the Participant’s employment
with the Corporation or such Subsidiary. If any unvested Stock Units are
terminated hereunder (including, without limitation, pursuant to Paragraph 2 or
this Paragraph 4), such Stock Units shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.


5.    CONDITIONS UPON RETIREMENT


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of Retirement, the rights of the Participant with respect
to the Award shall be subject to the conditions that until the Award is vested,
he/she shall (a) not engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any business or activity which is at
the time competitive with any business or activity conducted by the Corporation


Page 4 of 8

--------------------------------------------------------------------------------




or any of its direct or indirect Subsidiaries, and (b) be available, unless
he/she shall have died, at reasonable times for consultations at the request of
the Corporation’s management with respect to phases of the business with which
he/she was actively connected during his/her employment, but such consultations
shall not be required to be performed during usual vacation periods or periods
of illness or other incapacity or without reasonable compensation and cost
reimbursement. In the event that either of the above conditions is not
fulfilled, the Participant shall forfeit all rights to any outstanding and
unvested portion of the Award, as of the date of the breach of the conditions of
this Paragraph 5. Any determination by the Board that the Participant is or has
engaged in a competitive business or activity as aforesaid or has not been
available for consultations as aforesaid shall be conclusive.


6.    NO EMPLOYMENT COMMITMENT


Nothing contained in this Agreement or the 2017 Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination with
or without Cause, confers upon the Participant any right to remain employed by
or in service to the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.


7.    TIMING AND MANNER OF PAYMENT OF STOCK UNITS


On or as soon as administratively practical following each Vesting Date as
provided in Paragraph 2 hereof (and in all events not later than 60 days after
the Vesting Date), the Corporation shall deliver to the Participant a cash
payment (subject to any withholding for taxes pursuant to Paragraph 8) equal to
the number of Stock Units that vested on such Vesting Date multiplied by the
applicable Payment Value. The “Payment Value” as of a particular Vesting Date is
the sum of: (a) the closing price (in regular trading) for a share of Common
Stock on the principal stock exchange on which the Common Stock is then listed
or admitted to trade (the “Exchange”) for that Vesting Date or, if no sales of
Common Stock were reported on the Exchange on that date, the closing price (in
regular trading) for a share of Common Stock on the Exchange for the next
preceding day on which sales of Common Stock were reported on the Exchange, plus
(b) the amount of regular cash dividends paid by the Corporation on a share of
Common Stock as to which the applicable ex-dividend date(s) are after the Award
Date and on or before that Vesting Date; provided, however, that if the
Corporation’s Common Stock is not listed or admitted to trade on any national
securities exchange on such Vesting Date, the Payment Value with respect to such
Vesting Date shall be either (i) if a 409A Change of Control has occurred on or
prior to the Vesting Date and the Corporation’s Common Stock has ceased to be so
listed or admitted to trade in connection with such 409A Change of Control, the
amount of the cash consideration paid for a share of Corporation Common Stock in
such transaction plus the amount of regular cash dividends paid by the
Corporation on a share of Common Stock as to which the applicable ex-dividend
date(s) are after the Award Date and before the date of such 409A Change of
Control, or (ii) if clause (i) is not applicable, such other amount as the
Administrator determines, in its sole and absolute discretion, to be fair and
reasonable and consistent with the purposes of the Award. The Participant shall
have no further rights with respect to any Stock Units that are paid or that
terminate pursuant to Paragraph 2 or Paragraph 4.


If the Participant is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Participant’s separation
from service with the Corporation, and payment pursuant to the preceding
paragraph is to be made in connection with such separation from services, the
Participant shall not be entitled to any payment or benefit pursuant to the
preceding paragraph until the earlier of (i) the date


Page 5 of 8

--------------------------------------------------------------------------------




which is six (6) months after the Participant’s separation from service for any
reason other than death, or (ii) the date of the Participant’s death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Code Section
409A. Any amounts otherwise payable to the Participant upon or in the six (6)
month period following the Participant’s separation from service that are not so
paid by reason of this paragraph shall be paid as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Participant’s separation from service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of the
Participant’s death). If, in connection with the Participant’s separation from
service, the Participant is required to provide the Corporation with a release
of claims and the maximum period in which the Participant has to consider,
execute, and revoke such release of claims spans two calendar years, any payment
of the Stock Units vesting in connection with such separation from service shall
be made in the second of such two calendar years.


The timing of payment of any Stock Units may not be changed by the Corporation
(including pursuant to any provision of the Plan), except as would satisfy
Treasury Regulation Section 1.409A-3(j)(4).


8.    TAX WITHHOLDING


Upon any payment in respect of the Stock Units, the Corporation shall be
entitled to reduce the amount of the cash payment to the Participant with
respect of the Award by the amount of any tax withholding obligations of the
Corporation or its Subsidiaries with respect to such payment.


9.    ADJUSTMENT UPON SPECIFIED EVENTS


Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the 2017 Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in accordance with such section to the number of Stock Units (or the
consideration that may become payable with respect to a vested Stock Unit) then
outstanding in respect of the Award. No such adjustment shall be made, however,
as to any cash dividend or distribution that has already been taken into account
in determining the Payment Value pursuant to Section 7.


10.    NON-TRANSFERABILITY OF THE AWARD


The Award shall not be transferable otherwise than by will or by the applicable
laws of descent and distribution. More particularly (but without limiting the
generality of the foregoing), the Award may not be assigned, transferred (except
as aforesaid), pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Award contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Award, shall be null and void
and without effect.


11.    AMENDMENT


In the event that the Board amends the 2017 Plan and such amendment modifies or
otherwise affects the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2017 Plan.
However, the timing of payment of the Award (to the extent it becomes vested)
shall be as set forth in this Award Agreement and may not be changed (pursuant
to the Plan, any amendment thereto, or otherwise) except as would be compliant
with (and not result in any tax, penalty or interest under) Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


Page 6 of 8

--------------------------------------------------------------------------------






12.    CONSTRUCTION


In the event of any conflict between the 2017 Plan and this Agreement, the
provisions of the 2017 Plan shall control. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto. This Agreement shall be governed in all respects by the laws of
the State of Florida.


13.    ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Corporation and the
Participant and supersedes all other discussions, correspondence,
representations, understandings and agreements between the parties, with respect
to the subject matter hereof.


14.    HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


15.    CLAWBACK POLICY


The Stock Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Stock Units or cash
received with respect to the Stock Units.


16.    SECTION 409A


It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Participant to payment of any additional tax, penalty or interest imposed
under Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






OCWEN FINANCIAL CORPORATION




By: ___________________________________




PARTICIPANT




Page 7 of 8

--------------------------------------------------------------------------------






By: ___________________________________






Page 8 of 8